DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 7/27/2022 for application number 16/595,294. 
Claims 1-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 7/27/2022 is acknowledged.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 contains the typo, “notificaiton".  Appropriate correction is required.
Claim 12 recites, “said server,” which lacks antecedent basis. The Examiner assumes “a server” was intended.
Claim 14 is objected to because of the following informalities:  Claim 14 contains the typo, “notificaiton".  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite(s) notifying a user to reinforce data to be learned by the user. The claimed invention falls under certain methods of organizing human activity, specifically managing personal behavior, teaching, and following rules or instructions. This judicial exception is not integrated into a practical application because the additional elements (generic computer hardware like a client mobile device and a server, and displaying a notification) merely use a computer as a tool to perform the abstract idea; for example, a teacher reminding a student of a task to complete by sending a message on a computer would fall under the scope of the claim. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as mentioned above, the additional elements are mere instructions to implement the abstract idea on a computer. For the dependent claims, the additional limitations also fail to integrate the abstract idea into a practical application, and together they do not amount to significantly more than the abstract idea itself: claims 2, 10-11, and 16 only generically state the type of data, like a standard operating procedure. Claim 3 recites a second notification. Claims 4-9 and 14-15 recite a condition of time or location for sending the notification. Claim 13 recites the generic computer is a generic smartphone or wearable device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0321946 A1).

In reference to claim 1, Kim discloses a method of increasing retention of data comprising: a. identifying the data to be retained by a user; b. providing the data to the user (data, like a task, for a user is determined and displayed to the user, fig. 6H and 7A, para. 0079, 0081, 0019-24); c. providing a reinforcement action to said user in the form of a notification on an electronic device (notification is displayed to reinforce the task, para. 0022, 0031-37); and d. wherein providing said reinforcement action to said user increases retention of the data (the Examiner notes that “wherein” clause raises a question as to the limiting effect of the language of the claim, see MPEP 2111.04(I). Specifically, the limitation seems to require the notification increasing a user’s retention of the data. However, it is not entirely clear if this limitation is meant to merely describe an intended effect of the limitation, or if it is an actual requirement. The Examiner assumes the limitation is describing an intended effect, which would give the claim its broadest reasonable interpretation. Kim discloses the notification reminds a user to perform a task, which will have the effect of helping the user remember the task better, para. 0021-23).
In reference to claim 2, Kim discloses the method of claim 1, wherein the data is selected from the group consisting of a standard operating procedure (SOP); a task to complete; instructions; or facts (“Habit steps” are tasks to perform, para. 0018-20).
In reference to claim 3, Kim discloses the method of claim 1, further comprising at least a second reinforcement action; wherein said second reinforcement action is different than the original reinforcement action (different notifications are displayed, see, e.g., para. 0023, 32).
In reference to claim 4, Kim discloses the method of claim 1, wherein the data is stored electronically within a server; and wherein the reinforcement is stored within said server (tasks and notifications are on server, para. 0035, 0049-50).
In reference to claim 5, Kim discloses the method of claim 1, wherein the reinforcement is provided upon the occurrence of a traceable event (reminder displayed responsive to anchor step, which is a traceable event, such as a time, para. 0021, or location, para. 0032-33).
In reference to claim 7, Kim discloses the method of claim 5, wherein the reinforcement is provided upon the electronic device being placed within a predetermined proximity to a location (location, para. 0032-33).
In reference to claim 8, Kim discloses the method of claim 7, wherein the location is defined by the group consisting of a geofence, a WiFi signal, an RFID signal, a wireless signal, a radio signal, or a beacon (geofence, like GPS, WiFi, wireless signal / radio signal like cell tower, para. 0032, RFID and beacons, para. 0033).
In reference to claim 9, Kim discloses the method of claim 1, wherein the reinforcement is provided at a predetermined time (time, para. 0021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0321946 A1) in view of Cornell et al. (US 2010/0174424 A1).

In reference to claim 6, Kim does not explicitly the method of claim 5, wherein the occurrence the traceable event is defined within a database.
Cornell teaches the method of claim 5, wherein the occurrence the traceable event is defined within a database (alerting parameter, which is an event, is stored in a database, para. 0016, 0022-25).
It would have been obvious to one of ordinary skill in art, having the teachings of Kim and Cornell before the earliest effective filing date, to modify the event as disclosed by Kim to include the database as taught by Cornell.
One of ordinary skill in the art would have been motivated to modify the event of Kim to include the database of Cornell because it would provide a way for the system of Kim to store and organize events.
In reference to claim 10, Kim does not explicitly the method of claim 1, wherein the data to be retained is defined within an SOP, wherein an error in the SOP is defined as a traceable event, and wherein the reinforcement is provided upon the occurrence of the error in the SOP.
Cornell teaches the method of claim 1, wherein the data to be retained is defined within an SOP, wherein an error in the SOP is defined as a traceable event, and wherein the reinforcement is provided upon the occurrence of the error in the SOP (when there is a deviation from an SOP, an alert is displayed, para. 0023-24).
It would have been obvious to one of ordinary skill in art, having the teachings of Kim and Cornell before the earliest effective filing date, to modify the data as disclosed by Kim to include the SOP as taught by Cornell.
One of ordinary skill in the art would have been motivated to modify the data of Kim to include the SOP of Cornell because Kim teaches the data may relate to a user’s job (Kim, para. 0020), and Cornell teaches job-related SOP data.
In reference to claim 11, Cornell further teaches the method of claim 10, wherein the error in the SOP is remedied after receiving the reinforcement (the Examiner notes that “wherein” clause raises a question as to the limiting effect of the language of the claim, see MPEP 2111.04(I). Specifically, the limitation seems to require the user to actually correct an error responsive to the reinforcement notification. However, it is not entirely clear if this limitation is meant to merely describe an intended effect of the limitation, or if it is an actual requirement. The Examiner assumes the limitation is describing an intended effect, which would give the claim its broadest reasonable interpretation. The pilot can respond and remedy the alert, para. 0024).

In reference to claim 12, Kim teaches the system for increasing retention of data comprising … at least one electronic device capable of sending and receiving wireless notifications of information … (mobile device with wireless communication, para. 0047-48), wherein a data point to be retained by a user (data, like a task, for a user is determined and displayed to the user, fig. 6H and 7A, para. 0079, 0081, 0019-24) is loaded onto said server (tasks and notifications are on server, para. 0035, 0049-50); a notification is pushed to said user and received on said electronic device, said notificaiton comprising material to reinforce the data (notification is displayed to reinforce the task, para. 0022, 0031-37).
However, Kim does not teach a database.
Cornell teaches a database (database, para. 0016, 0022-25).
It would have been obvious to one of ordinary skill in art, having the teachings of Kim and Cornell before the earliest effective filing date, to modify the event as disclosed by Kim to include the database as taught by Cornell.
One of ordinary skill in the art would have been motivated to modify the event of Kim to include the database of Cornell because it would provide a way for the system of Kim to store and organize events.
In reference to claim 13, Kim teaches the system of claim 12, wherein said electronic device is selected from the group consisting of a smartphone or a wearable electronic device (smartphone, para. 0048).
In reference to claim 14, Kim teaches the system of claim 12, wherein said electronic device comprises a mechanism to determine location; wherein the database provides for said notificaiton to be pushed to said user upon entry to a particular location; and wherein said notification is pushed to said electronic device upon accessing said location (reminder displayed responsive to location, para. 0032-33).
In reference to claim 15, Kim teaches the system of claim 12, wherein said electronic device and database comprises a time keeping mechanism, and wherein upon the occurrence of a predetermined time, a notification is pushed from said database to said electronic device (reminder displayed responsive to time, para. 0021).
In reference to claim 16, Kim teaches the system of claim 12, wherein said material is selected from the group consisting of a video, SOP, facts, lists, tasks, or combinations thereof (“Habit steps” are tasks to perform, para. 0018-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Briggs, Wurth, and Swift all teach background on using notifications to reinforce knowledge or behavior.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174